tcmemo_2008_163 united_states tax_court dawn erica garrity petitioner and william j garrity intervenor v commissioner of internal revenue respondent docket no filed date dawn erica garrity pro_se william j garrity pro_se luanne s di mauro for respondent memorandum opinion thornton judge on date the court entered a decision in this case pursuant to the parties’ stipulation on date after the decision had become final petitioner and intervenor filed a motion under sec_7481 and rule to redetermine interest as discussed below we hold that petitioner and intervenor have failed to satisfy the jurisdictional prerequisites under sec_7481 background petitioner and her husband william joseph garrity filed joint federal_income_tax returns for and on date respondent issued two separate but identical notices of deficiency to petitioner and mr garrity determining income_tax deficiencies of dollar_figure dollar_figure and dollar_figure for and respectively and imposing the sec_6663 fraud_penalty with respect to each year petitioner and mr garrity separately petitioned this court mr garrity’s case was assigned docket no mr garrity sometimes referred to herein as intervenor also filed a notice of intervention in the instant case the parties reached settlements in both cases pursuant to the parties’ agreements on date this court entered decisions in the instant case and in docket no pursuant to the decision in the instant case petitioner has no deficiency for or but has a dollar_figure deficiency for she is not liable for any unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code_of_1986 as amended the return was untimely filed in and showed a tax_liability of dollar_figure fraud_penalty and for she is not entitled to relief from joint_and_several_liability pursuant to sec_6015 the decision document reflects the parties’ agreement as follows it is hereby stipulated that the court may enter the foregoing decision in this case it is further stipulated that there is an advance_payment for the taxable_year in the amount of dollar_figure it is stipulated that the deficiency for the taxable_year has been computed without considering the advance_payment in the amount of dollar_figure it is further stipulated that interest will be assessed as provided by law on the deficiency due from petitioner it is further stipulated that effective upon the entry of this decision by the court petitioner waives the restrictions contained in sec_6213 prohibiting assessment and collection of the deficiency plus statutory interest until the decision of the tax_court becomes final it is further stipulated that the aforesaid deficiency plus interest as provided by law is a duplication of the deficiency set forth in the case of william joseph garrity v commissioner docket no in which case a decision document is concurrently being filed with the united_states tax_court it is further stipulated that the payment of the entire amount of the deficiency in the amount of dollar_figure plus interest as provided by law by the other party jointly liable therefore sic will discharge the instant petitioner from liability pursuant to the decision at docket no mr garrity has deficiencies of dollar_figure dollar_figure and dollar_figure for and respectively and he is liable for the sec_6663 fraud_penalty for and in the amounts of dollar_figure and dollar_figure respectively the decision document reflects the parties’ agreement which is substantially identical to the agreement reflected in the decision document in the instant case except that it does not include the final two paragraphs quoted supra on date respondent assessed petitioner’s and mr garrity’s dollar_figure deficiency in their joint account and assessed dollar_figure of interest due on the deficiency consistent with the parties’ agreement as reflected in the decision documents respondent credited petitioner’s and mr garrity’s joint account with a dollar_figure advance_payment as of date in addition on date respondent credited petitioner’s and mr garrity’s joint account with a dollar_figure subsequent payment on date respondent sent petitioner a final notice_of_intent_to_levy and notice of your right to a hearing with respect to the unpaid portion of the joint liability respondent also instituted collection proceedings against mr garrity for taxable years through inclusive as well a sec_2002 petitioner and mr garrity separately requested hearings before respondent’s appeals_office pursuant to sec_6330 petitioner’s collection case was not resolved in appeals the appeals_office issued petitioner a notice_of_determination dated date sustaining the proposed continued mr garrity’s collection case however was resolved in appeals in the manner described below on or about date mr garrity submitted form_656 offer_in_compromise the face of the form_656 indicates that mr garrity offered to pay dollar_figure to compromise his tax_liabilities for tax years through inclusive plu sec_2002 attached to the form_656 is a memo signed by mr garrity and dated date which states to commissioner of the internal_revenue_service i submitted an offer_in_compromise dated in the amount of dollar_figure to compromise unpaid income_tax plus statutory additions for taxable_period s the purpose of this letter is to amend and clarify that offer by adding the following provision although the liability sought to be compromised is the joint and individual liability of myself and my co- obligor s i am submitting this offer to compromise my individual liability only if this offer is accepted it does not release or discharge my co-obligor s from liability the united_states still reserves all rights of collection against the co-obligor s respondent’s settlement officer signed the form_656 on date indicating acceptance of mr garrity’s offer_in_compromise the form_656 states the irs will apply payment sec_3 continued collection action in docket no 2927-07l petitioner has petitioned this court for review of this notice_of_determination made under the terms of this offer in the best interest of the government mr garrity made the dollar_figure payment on or about date applying the dollar_figure to the tax_liabilities with the oldest assessment dates respondent applied dollar_figure of this amount to mr garrity’s liability and the remainder to his liability none of the payments made through mr garrity’s offer-in-compromise were applied to his liability in the meantime on date petitioner and intervenor filed with this court their motion to redetermine interest under rule and supplemented the motion on date in addition on date petitioner and intervenor filed a motion for leave to file motion to restrain assessment or collection during the pendency of their motion to redetermine interest the assessment dates for the tax_liabilities compromised by mr garrity’s offer-in-compromise are as follows tax_year assessment_date the parties filed various responses replies and supplements to these motions on date the court held a hearing on these motions discussion in certain limited circumstances the tax_court has jurisdiction to reopen a case to redetermine interest after the decision has become final 121_tc_147 sec_7481 provides in pertinent part sec_7481 jurisdiction over interest determinations in general --notwithstanding subsection a if within year after the date the decision of the tax_court becomes final under subsection a in a case to which this subsection applies the taxpayer files a motion in the tax_court for a redetermination of the amount of interest involved then the tax_court may reopen the case solely to determine whether the taxpayer has made an overpayment of such interest or the secretary has made an underpayment of such interest and the amount thereof cases to which this subsection applies -- this subsection shall apply where-- a i an assessment has been made by the secretary under sec_6215 which includes interest as imposed by this title and ii the taxpayer has paid the entire amount of the deficiency plus interest claimed by the secretary and b the tax_court finds under sec_6512 that the taxpayer has made an overpayment pursuant to this provision this court lacks jurisdiction over a motion to redetermine interest if the taxpayer has not paid the entire deficiency and the entire amount claimed by the commissioner as interest on the redetermined deficiency 13_f3d_54 2d cir asciutto v commissioner tcmemo_1992_564 affd 26_f3d_108 9th cir respondent contends that petitioner has not met this requirement petitioner and intervenor counter that the requirement has been met because petitioner’s tax_liability was paid_by the dollar_figure advance_payment referenced in the decision document and the payment of intervenor’s offer-in- compromise petitioner and intervenor appear to contend that because the dollar_figure advance_payment exceeded the dollar_figure deficiency reflected in this court’s decision petitioner has no remaining tax liability as expressly acknowledged in the parties’ at various points in this proceeding petitioner and intervenor have contended that petitioner’s dollar_figure deficiency should be reduced by the dollar_figure tax_liability that was reported on petitioner’s and intervenor’s joint tax_return petitioner and intervenor have not expressly raised this argument at the hearing or in their posthearing briefs and appear to have abandoned it in any event the argument is without merit on brief petitioner and intervenor rely upon testimony of their accountant who suggested variously that he had expected that petitioner’s liability would be extinguished by mr garrity’s offer-in-compromise and that petitioner’s correct tax_liability was dollar_figure the accountant was unable to say how he derived this number other than to say it looks like a split balance i’m not sure we do not rely upon the accountant’s vague and conclusory testimony in any event continued stipulation reflected in the decision document however interest will be assessed as provided by law on the deficiency due from petitioner respondent has assessed dollar_figure of interest on the dollar_figure redetermined deficiency petitioner and intervenor dispute the correctness of this interest calculation pursuant to sec_7481 however the threshold question is not whether respondent correctly calculated the interest but whether the deficiency plus interest claimed by the secretary has been paid obviously the dollar_figure advance_payment was insufficient to pay the redetermined deficiency plus interest claimed petitioner and intervenor contend that we should also take into account the dollar_figure that mr garrity paid on or about continued insofar as petitioner and intervenor seek to challenge the amount of petitioner’s deficiency as found in this court’s final stipulated decision such a challenge is not properly made in this proceeding to redetermine interest petitioner and intervenor suggest among other things that the assessed interest is excessive because it fails to take into account that respondent allegedly initially posted the dollar_figure advance_payment to the wrong account before posting it after a long delay to petitioner’s and mr garrity’s account petitioner and intervenor also suggest that respondent’s interest calculation as reflected in respondent’s activity summary is invalid as to petitioner because only mr garrity’s name and social_security_number appear at the top of the document as respondent’s settlement officer testified however the activity summary reflects respondent’s interest calculation for petitioner’s and mr garrity’s joint account even though petitioner’s name is not also shown this conclusion is unaltered by the fact that on date respondent credited petitioner’s and mr garrity’s joint account with an additional dollar_figure payment_date pursuant to his offer-in-compromise petitioner and intervenor suggest that because was one of the tax years that were compromised under mr garrity’s offer-in- compromise petitioner’s liability was also extinguished as support for their argument they cite the parties’ stipulation as reflected in the decision document which states the payment of the entire amount of the deficiency in the amount of dollar_figure plus interest as provided by law by the other party jointly liable therefore sic will discharge the instant petitioner from liability mr garrity’s offer-in-compromise expressly states however that it was submitted to compromise mr garrity’s individual liability only and did not release or discharge my co- obligor s from liability respondent applied mr garrity’s dollar_figure payment to his and tax_liabilities on the basis that these years reflected the oldest assessments with as respondent’s settlement officer testified the least amount of time left on the collection statute we find no error in this action mr garrity’s offer-in-compromise expressly states that respondent may apply his payments under the offer-in-compromise in respondent’s best interests see also revproc_2002_26 sec_3 2002_1_cb_746 payments made pursuant to the terms of offers-in-compromise that have been accepted by the commissioner in accordance with sec_7122 absent an agreement between the parties will be applied to periods in the order of priority that the commissioner determines will serve the commissioner’s best interests consequently the compromise of mr garrity’s tax_liability has not affected petitioner’s liability because petitioner and intervenor have failed to establish that the entire amount of petitioner’s deficiency and assessed interest thereon claimed by respondent has been paid as required under sec_7481 we lack jurisdiction to consider the motion for interest redetermination in addition we will deny petitioner’s and intervenor’s motion for leave to file motion to restrain assessment or collection sec_7421 broadly prohibits suits to restrain assessment or collection no suit for the purpose of restraining the assessment or collection of any_tax shall be maintained in any court by any person whether or not such person is the person against whom such tax was assessed although sec_7421 enumerates exceptions to this general_rule petitioner and intervenor have not demonstrated that any of these exceptions applies in particular the restrictions on assessment and collection applicable to deficiencies as provided in sec_6213 and cross-referenced in sec_7421 apply only until the decision of the tax_court has become final once its decision becomes final the tax court’s authority under sec_6213 to enjoin collection activity ends our task under sec_7481 is to determine whether interest has been overpaid if it has this court is vested specifically with jurisdiction to order the overpayment refunded see sec_7481 with its cross-reference to sec_6512 conspicuously absent is any explicit grant of authority to restrain collection and indeed authority of that kind would seem out of place in the context of a statute confined as is sec_7481 to the adjudication of overpayments nor would this court have jurisdiction to restrain collection as an ancillary matter for as previously discussed we lack jurisdiction over the sec_7481 motion itself moreover as reflected in the decision document petitioner stipulated that effective upon the entry of this decision by the court petitioner waives the restrictions contained in sec_6213 prohibiting assessment and collection of the deficiency plus statutory interest until the decision of the tax_court becomes final on brief petitioner and intervenor appear for the first time to request abatement of interest generally we do not consider issues raised for the first time on brief where as here surprise and prejudice are found to exist see 96_tc_226 84_tc_191 affd 796_f2d_116 5th cir in any event petitioner and intervenor have not met the jurisdictional prerequisites for bringing an action for review of failure to abate interest inasmuch as there is no evidence that respondent issued a notice of final_determination under sec_6404 and no corresponding tax_court petition has been filed for review of respondent’s failure to abate interest to reflect the foregoing an appropriate order will be entered
